Citation Nr: 0619833	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-01 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to August 
1949.  

This appeal arises from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In his August 2005 notice of disagreement the veteran limited 
his appeal to the issues of service connection for bilateral 
hearing loss and tinnitus.  38 C.F.R. § 20.200, 20.201 
(2005).  

The Board of Veterans' Appeals (Board) remanded the claims 
for further development in November 2004.  The development 
ordered in the remand has been completed.  Stegall v. West, 
11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran has a bilateral hearing loss by VA standards.  

2.  The veteran has testified he was exposed to excessive 
noise in service from heavy motors, gunfire, and explosions.  

3.  The veteran's private ear, nose and throat physician has 
linked the veteran's current bilateral hearing loss to noise 
exposure in service.  

4.  The claims folder includes current diagnosis of constant 
tinnitus.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303(d), 3.385 (2005).  

2.  Tinnitus was incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran filed his application for VA benefits in July 
2001.  The RO responded in August 2001 and sent the veteran a 
letter.  In the letter the RO explained what they had done to 
assist the veteran, what information was needed from the 
veteran, and what types of evidence could be used to support 
his claim.  The veteran was afforded a VA examination in 
December 2004 and a medical opinion was obtained.  The 
veteran appeared and gave testimony at a videoconference 
hearing before the undersigned Veterans Law Judge in June 
2004.  VA did not obtain the veteran's complete records of 
treatment from his private ear, nose and throat physician.  

As the decision below grants the benefits sought, there is no 
prejudice to the veteran in proceeding to decide the appeal 
at this time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including sensorineural 
hearing loss, when they are manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2005).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).  

Factual Background and Analysis.  A Report of Medical 
Examination at service entrance in August 1948 revealed his 
hearing was measured as 15/20 in each ear.  The veteran's 
Report of Medical Examination at service separation in August 
1949 found no disorders of the ears.  The veteran's hearing 
was measured as 15/15 for the whispered voice in both ears.  

November 2000 VA treatment records reveal the veteran 
complained of left ear pain.  The veteran had underlying 
decreased hearing in the left ear during the Korean War.  
Examination revealed no discharge from the ear, tinnitus, 
headaches, jaw pain, fevers, or chills.  There had been no 
past history of ear pain, infection or trauma.  The tympanic 
membranes were clear, there was no auricular pain and the 
left ear canal was slightly irritated.  The assessment was 
left auditory canal mild irritation, but evidence of otitis 
externa/media.  Ear drops were prescribed.  

In July 2001, the veteran told a VA audiologist he had a 
history of hearing loss for many years.  It had always been 
greater on the right than the left.  He had been exposed to 
noise in service.  The veteran denied having tinnitus.  The 
audiological evaluation revealed a mild to severe 
sensorineural hearing loss from 500 to 8000 Hertz in the 
right hear.  A mild to moderate high frequency sensorineural 
hearing loss was found in the left ear from 3000 to 8000 
Hertz.  

The veteran wrote the RO in April 2003.  He asserted his 
hearing was never tested in service.  He contended his 
hearing loss and tinnitus was due to exposure to live weapon 
firing during simulated combat conditions.  

Records from the veteran's private physician, dated in May 
2003, included diagnoses of moderate to profound 
sensorineural hearing loss in the right ear and moderate to 
severe sensorineural hearing loss in the left ear.  A May 
2003 letter from the veteran's private ear, nose and throat 
physician includes the following opinion:  

This patient has a history of noise 
exposure in the military and it is my 
medical opinion that this patient's 
sensorineural hearing loss is at least as 
likely as not related to noise exposure 
that occurred during this patient's 
military service.  According to the 
patient, this constituted noise from 
firearms and from explosions.  

The veteran appeared and gave testimony before the 
undersigned Veterans Law Judge at a videoconference hearing 
in June 2004.  The veteran testified he served in the Army 
and that his military occupation was water supply technician.  
He ran heavy motors purifying water, which made a lot of 
noise.  He was also in the infantry, where he shot M-1's and 
heard TNT explosions.  The veteran stated he did not have any 
hearing loss or ringing in his ears when he entered the 
service.  During his training he was on the shooting range 
and used machine guns.  (T-3)  The veteran first noticed 
having hearing loss in service.  He had ringing in his ears 
intermittently after being on the firing range.  He had first 
mentioned it to a physician many years ago.  (T-5,6).  

A VA audiological evaluation was performed in December 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
50
50
60
LEFT
20
10
20
30
55

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 98 percent in the left ear.  

The VA audiologist concluded there was no evidence in the 
service medical records or claims folder which supported the 
claim that bilateral tinnitus occurred in service.  The 
veteran had denied having tinnitus when treated at VA in 
1999, 2000 and 2001.  For that reason, it was unlikely that 
the tinnitus was due to military experience.  As there was no 
record of hearing loss or treatment for ear related problems 
in the claims folder, the VA audiologist stated they could 
not resolve the veteran's claim for service connection 
without resorting to mere speculation.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") in Hensley v. Brown  5 Vet. App. 
155, 158 (1993) discussed the applicable laws and regulations 
governing service connection for hearing loss.  They noted 
that service connection for VA disability compensation 
purposes will be awarded for disease or injury that was 
incurred or aggravated during the veteran's active service or 
for some disorders was initially manifested to a degree of 
10% or more within an applicable presumption period.  See 38 
U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307.  
Furthermore, when a disease was not initially manifested 
during service or within the applicable presumption period, 
"direct" service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred or aggravated during the veteran's service.  See 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).  Entitlement to service 
connection for impaired hearing is subject to the additional 
requirements of 38 C.F.R. § 3.385 which define hearing loss 
for VA purposes.  

The threshold question is whether the evidence demonstrates 
the veteran currently has a hearing loss by VA standards.  
The Board compared the thresholds demonstrated on the 
December 2004 VA audiological evaluation with the criteria 
defining hearing loss found at 38 C.F.R. § 3.385 and 
concluded the veteran currently has a bilateral hearing loss 
by VA standards.  

The next question is whether there is evidence of hearing 
loss in service.  The service medical records do not include 
any evidence of hearing loss.  The veteran served in an era 
when audiological evaluations were not conducted using 
puretone thresholds.  The Board noted that the VA audiologist 
in December 2004 stated that whispered voice testing was not 
a valid measure of high frequency hearing loss.  

In Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the Court 
held that the regulations, although prohibiting an award of 
service connection where audiometric test scores are within 
the established limits, does not prevent a veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  

The veteran has asserted his exposure to noise in service 
caused the later development of hearing loss.  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Competent medical 
evidence is required when addressing questions of medical 
etiology.  38 C.F.R. § 3.159(a)(1)(2005).  

The claims folder contains two medical opinions addressing 
the etiology of the veteran's hearing loss.  His private ear, 
nose and throat physician, in May 2003, related the current 
hearing loss to service.  

The VA audiologist, in December 2004, stated that the 
information in the claims folder was insufficient to provide 
a basis for forming an opinion not based on speculation.  The 
VA audiologist relied on the absence of any treatment records 
dated between service separation in 1949 and 2000.  Evidence 
of a prolonged period without medical complaint can be 
considered, along with other factors concerning the veteran's 
health and medical treatment during and after military 
service when considering a claim for service connection.  
Maxson v. Gober, 230 F.3d 1330 (2000).  The VA audiologist 
did not comment on the possibility of a relationship between 
noise exposure in service and the current hearing loss.  

After reviewing the opinions, the Board has concluded they 
are of equal weight.  Since there were no records of 
treatment for hearing loss prior to 2000, the VA audiologist 
did not base her conclusions on a more complete history than 
the private ear, nose and throat physician.  His opinion was 
based on the veteran's reports of his history of noise 
exposure in service.  In this case, there is an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102 (2005).  Resolving all doubt in the 
veteran's favor, the Board has concluded that service 
connection is warranted for bilateral hearing loss.  

The VA audiologist concluded that tinnitus was unrelated to 
service, based on the veteran's previous treatment records in 
which he told examiners he did not have tinnitus.  The 
opinion from his private physician does not address the 
etiology of his tinnitus.  The veteran testified that he had 
intermittent tinnitus which he later told the VA examiner in 
December 2004 had progressively become constant.  

The hearing loss of the veteran has consistently been 
diagnosed as a "sensorineural" hearing loss, indicating 
there has been some damage to the nerves of the ear.  
Granting service connection for hearing loss acknowledges 
that there is a causal connection between the damaged nerves 
of the ear and service.  To allow service connection for 
hearing loss characterized as "sensorineural" and to then 
deny service connection for tinnitus, appears to the Board to 
be inconsistent.  The Board has concluded the evidence is in 
equipoise.  Resolving doubt in favor of the veteran, the 
Board has concluded noise exposure in service resulted in 
damage to the nerves of the ear, leading to sensorineural 
hearing loss and tinnitus.  

Service connection for bilateral hearing loss and tinnitus is 
warranted.  


ORDER

Service connection for a bilateral hearing loss is granted

Service connection for tinnitus is granted.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


